Citation Nr: 0637483	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  05-17 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD) and major 
depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1966 to March 
1970.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a November 2003 decision by the RO in which 
the veteran was granted service connection for PTSD and major 
depressive disorder with an initial evaluation of 30 percent, 
effective from November 2003.

In June 2006, the veteran and his spouse testified at a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge designated by the Chairman of the Board to 
conduct that hearing pursuant to 38 U.S.C.A. § 7107(c) (West 
2002).  A transcript of the hearing is of record.  


FINDING OF FACT

1.  Since the initial grant of service connection, the 
veteran's PTSD and major depressive disorder symptoms have 
produced occupational and social impairment with reduced 
reliability and productivity due to various symptoms.  

2.  Since the initial grant of service connection, the 
veteran's PTSD and major depressive disorder has been 
manifested primarily by social impairment.  While he 
generally functions satisfactorily, with routine behavior, 
self-care, and normal conversation, he also displays symptoms 
of depressed mood, intrusive recollections, sleep impairment 
with recurrent dreams, and avoidance of events that trigger 
wartime memories  He has not exhibited anything approximating 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech that is intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; or difficulty in adapting to stressful circumstances 
(including work or a work-like setting).  


CONCLUSION OF LAW

The criteria for a 50 percent initial rating for PTSD and 
major depressive disorder have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Codes 9411, 9434 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

 I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

In connection with the veteran's initial claim for service 
connection for his PTSD, a VCAA notice letter was sent in 
September 2003, prior to the RO's November 2003 decision.  
That letter informed the veteran of the evidence necessary to 
establish service connection.  He was notified of his and 
VA's respective duties for obtaining evidence.  He was asked 
to send information describing additional evidence for VA to 
obtain, to send any medical reports from private physicians 
that he had, and to complete and return an enclosed PTSD 
questionnaire.  In a March 2005 statement of the case, the RO 
additionally informed him of the criteria for establishing a 
rating in connection with his appeal. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
ordinarily be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  Here, as 
noted above, as concerns the veteran's claim for service 
connection, some of the required notice was not provided to 
the veteran until after the RO entered its November 2003 
decision on his claim.  
 
Nevertheless, the Board finds that any defect with respect to 
the timing of the notices in this case has been corrected.  
As noted above, the veteran has now been provided with 
notices that are in compliance with the content requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
veteran has been afforded ample opportunity to respond to the 
notice, to submit evidence and argument, and to otherwise 
participate effectively in the processing of this appeal.  As 
the purpose of the notice requirement has been satisfied, no 
further corrective action is necessary.  
Additionally, the Board notes that, while the RO did not 
notify the veteran about the criteria for assigning an 
effective date, that is not an issue before the Board.  

B.  The Duty to Assist
 
The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained.  He was afforded a VA examination 
relating to his claim for service connection for PTSD during 
September 2003.  The veteran has not identified and/or 
provided releases for any other relevant evidence that exists 
and can be procured.  Therefore, no further development 
action is warranted.

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.
38 C.F.R. § 4.7 (2006).

PTSD is evaluated in accordance with the criteria set forth 
in 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).  Major 
depressive disorder is evaluated in accordance with the 
criteria set forth in 38 C.F.R. § 4.130, Diagnostic Code 9434 
(2006).  Both are evaluated pursuant to the general rating 
formula for mental disorders provided in 38 C.F.R. § 4.130, 
Diagnostic Code 9440.  Overlapping symptoms may not be used 
to establish separate ratings for related mental disorders.  
38 C.F.R. § 4.14, 4.130, Diagnostic Code 9440 (2006).

A 30 percent rating is warranted if the disorder is 
manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted if the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted if the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.

The highest available rating, 100 percent, is warranted if 
the disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, one's own occupation, or one's own name. Id; 
see Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (the 
use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each veteran 
and disorder, and the effect of those symptoms on the 
claimant's social and work situation).

With application of the benefit-of-the-doubt rule, 
38 U.S.C.A. § 5107(b), the Board finds that a higher initial 
rating of 50 percent is warranted for the veteran's PTSD.  

The veteran was afforded a psychiatric examination for PTSD 
with a VA psychologist during September 2003.  At that time, 
he was 58 years old, and married with two children, ages 30 
and 22. The veteran reported that he graduated from Louisiana 
State University with a degree in Industrial Management.  He 
had worked for the past 30 years for the United States Postal 
Service, serving as a postmaster for the past 13 years.  He 
has been married to his spouse since June 1972.  He reported 
that he had never been treated for PTSD or any other mental 
disorder, and this was his first evaluation for PTSD.  

The veteran recounted his stressor experiences from service 
in the Navy aboard the aircraft carrier U.S.S. Oriskany 
during the Vietnam War, where he was an air transfer officer 
on the flight deck.  Those experiences included having to 
fight a horrific fire aboard ship that caused the death of 
numerous sailors and injured many others; assisting in the 
rescue of sailors from the fire aboard the U.S.S. Forrestal; 
witnessing helicopters delivering wounded soldiers; 
witnessing sailors who were sucked into jet engines, or who 
walked into propellers; witnessing four men having their legs 
amputated; and witnessing the death of a pilot who ejected 
and was impaled on shards of steel on the catwalk. 

The VA psychologist observed that the veteran presented him 
self as an attractive, articulate, verbal, well-dressed, 
well-groomed, mentally intact and cooperative individual with 
good social skills.  He was physically trim and his build was 
within normal limits.  His speech was well understood, and 
his thought processes were logical, coherent, and relevant.  
Overall, he was friendly and outgoing, but obviously 
distressed over his military experiences.  He was well 
oriented to time, place, person, and situation.  His affect 
was spontaneous at times, but depressed at other times.  His 
reasoning was excellent.  His ability to solve simple 
arithmetic problems was good.  He exhibited no psychomotor 
slowing or agitation.  He was calm and not at all 
hyperactive.  His verbal comprehension was excellent.  His 
verbal comprehension was excellent.  His management of 
proverbs and similarities, and his concentration were 
excellent.  He was able to remember seven digits forward, and 
four digits backward.  His long-and short-term memory was 
intact, and his sensorium was clear.  

While he has experienced PTSD symptoms including flashbacks, 
nightmares, mood swings, and startle experiences, the veteran 
reported that they never interfered with his work.  He felt 
that they had interfered with his marriage and his 
relationship with his son, who he felt he had been very hard 
on.  He felt that he had been irritable and unaffectionate 
with his spouse because of his PTSD symptoms and his 
preoccupation with his military experience.  However, he felt 
that his marriage relationship had become somewhat better 
over time.  He said that he was difficult to get along with, 
but that they were still together.  

The VA psychologist noted that a review of the veteran's 
psychological symptoms endorsed severe depression.  He was 
visibly depressed when discussing the events of the Oriskany 
and Forrestal.  He was unable to cease talking about those 
events, and seemed almost in a trance when discussing them.  
He reported middle and initial insomnia, nightmares, 
obsessional ideation about the war, and anger control 
problems.  He said he had rage reactions at times.  He stated 
that suicide had crossed his mind, but not recently.  The 
psychologist further noted that the veteran experienced 
helpless feelings, the reexperiencing of the war traumas 
through dreams, flashbacks and intrusive thoughts, emotional 
numbing, avoidance, foreshortened ideas of the future, and 
arousal including anger and sleep problems.  The report noted 
that the veteran's PTSD symptoms all had interfered 
substantially with his social relationships, in particular 
his intimate relationships.    

The psychologist administered selected scales of the Wechsler 
Adult Intelligence Scale-III scoring an estimated verbal IQ 
within the high average to superior range.  The Minnesota 
Multiphasic Personality Inventory-2 revealed a profile that 
was indicative of deteriorated psychological defenses, severe 
depression, some psychomotor slowing, and possible 
psychomotor retardation and apathy due to his depression.   

The report concluded with diagnoses of severe, chronic 
delayed PTSD, and severe and recurrent major depressive 
disorder without psychosis.  It also noted a current GAF 
score of 45.  The VA psychologist opined that the veteran's 
major depressive disorder stemmed directly from his PTSD 
which was primary.  She noted that he felt a great deal of 
guilt and remorse toward his family for his years of anger 
and preoccupation with his military experience, as well as 
the social and emotional numbing which had occurred as a 
direct result of his military experience.  
 
At his June 2006 hearing, the veteran testified that he would 
be 61 years old in a month, and that he had retired from the 
United States Postal Service.  He lived an isolated life on a 
farm with the nearest neighbor being about a half mile away.  
He said that he does not like to be around people, and he 
tries to avoid people if he can.  He testified that he has 
thoughts about the stressful incidents he experienced during 
the Vietnam War about once a week.  His relationship with his 
wife was not good.  She was in poor health, and he felt that 
her need for his help was the only thing holding them 
together.  He had experienced chronic sleep problems for 
years.  He said that he had an anger problem since service, 
especially over the poor treatment by anti-war civilians when 
he was stationed in the San Francisco area.  His relationship 
with his son was very poor, and he recounted how he and his 
spouse had been ostracized from his son's wedding during May 
2006.  He also testified about how he has a very strong 
(totally, absolutely, chaotic) startle response if someone 
were to come up behind him.  He concluded his testimony by 
stating he was not active in church or any social clubs.    

Under the circumstances, given the totality of the evidence, 
it is the Board's conclusion that the veteran's disability 
picture most nearly approximates the criteria required for an 
initial disability rating of 50 percent. His symptoms have 
been more akin to the criteria for the 50 percent rating 
primarily due to social impairment with reduced reliability 
and productivity due to such symptoms as: intrusive 
recollections, sleep impairment with recurrent dreams, 
avoidance of events that trigger wartime memories, depressed 
mood, startle response, and chronic sleep impairment.

The veteran did not experience deficiencies in any of the 
areas such as required for a 70 percent rating, except for 
his inability to establish and maintain effective 
relationships.  A 70 percent rating is warranted if the 
disorder is manifested by occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting). 

The veteran contends that the VA psychologist's assignment of 
a GAF score of 45 supports his position that a higher initial 
evaluation is warranted for his combined service-connected 
PTSD and major depression.  According to the Fourth Edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV), a GAF is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  According to the DSM-IV, a GAF 
score of 41 to 50 is indicative of "serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job)."  

Consideration is given to the frequency, severity, and 
duration of psychiatric symptoms, the length of remission, 
and the veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  See 38 C.F.R. § 4.126(a) (2006).  
Furthermore, when evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign an evaluation 
solely on the basis of social impairment.  38 C.F.R. 
§ 4.126(b) (2006).

The Board notes that the major impairment the veteran has 
suffered, as acknowledged by the VA psychologist, has been 
due to his social isolation, and his guilt feelings over the 
poor relationship he has had with his wife and children over 
the years.  While he testified that his relationship with his 
spouse was currently strained, he has been married to her 
since 1972, and he continues to be supportive of her due to 
his concern over her declining health.  He reported to the VA 
psychologist that he did not feel that his PTSD symptoms had 
interfered with his work, and he is now retired after more 
than 30 years of service with the United States Postal 
Service including many years in a management position.  He 
has never abused alcohol or drugs.  While he has an 
exaggerated startle response, he has never engaged in 
violence.  While he reported having had suicidal thoughts in 
the past, he stated he had no such thoughts recently.  The VA 
psychologist observed that the veteran was well-dressed, 
well-groomed, well-spoken, highly intelligent, and had a trim 
physique.  His long-term and short-term memory was not 
impaired.  The Board also notes that the veteran has never 
sought treatment for his PTSD and major depression, even 
after it was diagnosed by the VA psychologist in September 
2003.  In short, the foregoing describes a person who has 
generally functioned satisfactorily throughout his life to 
the present time, consistent with the criteria for no more 
than a 50 percent rating.  

For all the foregoing reasons, the Board finds that the 
veteran's PTSD and major depressive disorder have met the 
criteria for an initial disability rating of 50 percent, but 
no higher.  In evaluating this claim, the Board has 
specifically considered whether the veteran is entitled to a 
"staged rating."  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  It is the Board's conclusion, however, that 
the criteria for a rating in excess of 50 percent for PTSD 
and major depression have not been met since the time that 
the veteran was awarded service connection.  Thus, a "staged 
rating" is not warranted.


ORDER

A higher initial rating of 50 percent for PTSD and major 
depression is granted, subject to the law and regulations 
governing the payment of monetary benefits.  


____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


